Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

        REGISTRATION RIGHTS AGREEMENT dated September 27, 2005 (this
“Agreement”) by and among Ethan Allen Global, Inc., a Delaware corporation (the
“Company”), Ethan Allen Interiors Inc. (“Holdings”), the several Subsidiary
Guarantors listed in Schedule 1 hereto (collectively with Holdings, the
“Guarantors”, and each, a “Guarantor”), and J.P. Morgan Securities Inc. (the
“Initial Purchaser”).

        The Company, the Guarantors and the Initial Purchaser are parties to the
Purchase Agreement dated September 22, 2005 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchaser of $200,000,000
aggregate principal amount of the Company’s 5.375% Senior Notes due 2015 (the
“Securities”), which will be guaranteed on an unsecured senior basis by each of
the Guarantors. As an inducement to the Initial Purchaser to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide to the
Initial Purchaser and their direct and indirect transferees the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the closing under the Purchase Agreement.

        In consideration of the foregoing, the parties hereto agree as follows:

    1.        Definitions. As used in this Agreement, the following terms shall
have the following meanings:

        “affiliate” shall have the meaning given to it in Rule 405 under the
Securities Act.

        “Agreement” shall have the meaning set forth in the preamble.

        “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed.

        “Closing Date” shall mean the Closing Date as defined in the Purchase
Agreement.

        “Company” shall have the meaning set forth in the preamble and shall
also include the Company’s successors and assigns.

        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

        “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii)
hereof.

        “Exchange Offer” shall mean the exchange offer by the Company and the
Guarantors of Exchange Securities for Registrable Securities pursuant to Section
2(a) hereof.

        “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.

        “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.

        “Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical in
all material respects to the Securities (except that the Exchange Securities
will not be subject to restrictions on transfer or to

any increase in annual interest rate for failure to comply with this Agreement)
and to be offered to Holders of Securities in exchange for Securities pursuant
to the Exchange Offer.

        “Guarantor” and “Guarantors” shall have the meaning set forth in the
preamble and shall also include any Guarantor’s successors and assigns.

        “Holders” shall mean the Initial Purchaser, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided, that for purposes of Sections 4 and 5 hereof, the term
“Holders” shall include Participating Broker-Dealers.

        “Holdings” shall have the meaning set forth in the preamble and shall
also include Holdings’ successors and assigns.

        “Initial Purchaser” shall have the meaning set forth in the preamble.

        “Indemnified Person” shall have the meaning set forth in Section 5(c)
hereof.

        “Indemnifying Person” shall have the meaning set forth in Section 5(c)
hereof.

        “Indenture” shall mean the Indenture relating to the Securities dated as
of September 27, 2005 among the Company, the Guarantors and U.S. Bank National
Association, as trustee, and as the same may be amended, waived or supplemented
from time to time in accordance with the terms thereof.

        “Inspector” shall have the meaning set forth in Section 3(m) hereof.

        “Majority Holders” shall mean the Holders of over 50% of the aggregate
principal amount of the then outstanding Registrable Securities; provided, that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, Registrable Securities owned
directly or indirectly by Holdings or any of its affiliates (other than
subsequent Holders if such subsequent Holders are deemed to be affiliates solely
by reason of their holding of such Registrable Securities) shall not be counted
in determining whether such consent or approval was given by the Holders of such
required percentage or amount.

        “Participating Broker-Dealer” shall have the meaning set forth in
Section 4(a) hereof.

        “Person” shall mean an individual, partnership, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

        “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

        “Purchase Agreement” shall have the meaning set forth in the preamble.

        “Registrable Securities” shall mean the Securities; provided, that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities has been declared effective under the
Securities Act and such Securities have been registered, exchanged or disposed
of pursuant to such Registration Statement, (ii) when such Securities are
eligible to be transferred or sold pursuant to Rule 144(k) (or any similar
provision

2

then in force, but not Rule 144A) under the Securities Act or (iii) when such
Securities cease to be outstanding.

        “Registration Default” shall have the meaning set forth in Section 2(e)
hereof.

        “Registration Expenses” shall mean any and all reasonable expenses
incident to performance or compliance by the Company and the Guarantors of or
with this Agreement, including, without limitation: (i) all SEC, stock exchange
or National Association of Securities Dealers, Inc. registration and filing
fees; (ii) all fees and expenses incurred in connection with compliance with
state securities or blue sky laws (including reasonable fees and disbursements
(not to exceed $10,000) of counsel for any Underwriters or Holders in connection
with blue sky qualification of any Exchange Securities or Registrable
Securities); (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus and any amendments or supplements thereto, any
underwriting agreements, securities sales agreements or other similar agreements
and any other documents relating to the performance of and compliance with this
Agreement; (iv) all rating agency fees; (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws; (vi) the
fees and disbursements of the Trustee and its counsel; (vii) the fees and
disbursements of counsel for the Company and the Guarantors and, in the case of
a Shelf Registration Statement, the reasonable fees and disbursements of one
counsel for the Holders (which counsel shall be selected by the Majority Holders
and which counsel may also be counsel for the Initial Purchaser); and (viii) the
fees and disbursements of the independent public accountants of the Company and
the Guarantors, including the expenses of any special audits or “comfort”
letters required by or incident to the performance of and compliance with this
Agreement, but excluding fees and expenses of counsel to the Underwriters (other
than fees and expenses set forth in clause (ii) above) or the Holders and
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

        “Registration Statement” shall mean any registration statement of the
Company and the Guarantors that covers any of the Exchange Securities or
Registrable Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.

        “SEC” shall mean the United States Securities and Exchange Commission.

        “Securities” shall have the meaning set forth in the preamble.

        “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

        “Shelf Effectiveness Period” shall have the meaning set forth in Section
2(b) hereof.

        “Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

        “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company and the Guarantors that covers all the Registrable
Securities (but no other securities unless approved by the Holders whose
Registrable Securities are to be covered by such Shelf Registration Statement)
on an appropriate form under Rule 415 under the Securities Act, or any similar
rule that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.

        “Staff” shall mean the staff of the SEC.

3

        “Subsidiary Guarantors” shall have the meaning set forth in the preamble
and shall also include any Subsidiary Guarantor’s successors.

        “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.

        “Trustee” shall mean the trustee with respect to the Securities under
the Indenture.

        “Underwriter” shall have the meaning set forth in Section 3 hereof.

        “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.

        Whenever required by the context hereof, all pronouns and any variations
thereof will be deemed to refer to the masculine, feminine and neuter, singular
and plural.

    2.        Registration Under the Securities Act. (a) Exchange Registration.
To the extent not prohibited by any applicable law, rule, regulation or order or
interpretation of the Staff, the Company and the Guarantors shall use their
commercially reasonable efforts to (i) cause to be filed an Exchange Offer
Registration Statement covering an offer to the Holders who are not prohibited
by any applicable law, rule, regulation or order or interpretation of the Staff
from participating in the Exchange Offer to exchange all the Registrable
Securities for Exchange Securities and (ii) have such Registration Statement
remain effective until 180 days after the closing of the Exchange Offer. The
Company and the Guarantors shall commence the Exchange Offer promptly after the
Exchange Offer Registration Statement is declared effective by the SEC and use
their commercially reasonable efforts to complete the Exchange Offer not later
than 60 days after such effective date.

        The Company and the Guarantors shall commence the Exchange Offer by
mailing the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, rule, regulation or order,
substantially the following:

(i)

that the Exchange Offer is being made pursuant to this Agreement and that all
Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;


(ii)

the dates of acceptance for exchange (which shall be a period of at least 20
Business Days from the date such notice is mailed) (the “Exchange Dates”);


(iii)

that any Registrable Security not tendered will remain outstanding and continue
to accrue interest but will not retain any rights under this Agreement;


(iv)

that any Holder electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to surrender such Registrable Security,
together with the appropriate letters of transmittal, to the institution and at
the address (located in the Borough of Manhattan, The City of New York) and in
the manner specified in the notice, prior to the close of business on the last
Exchange Date; and


(v)

that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by sending to the institution and
at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged.


4

        As a condition to participating in the Exchange Offer, a Holder will be
required to represent to the Company and the Guarantors that (i) any Exchange
Securities to be received by it are being acquired in the ordinary course of its
business, (ii) it has no arrangement or understanding with any Person to
participate in, and is not engaged in and does not intend to engage in, the
distribution (within the meaning of the Securities Act) of the Exchange
Securities in violation of the provisions of the Securities Act, (iii) it is not
an affiliate of the Company or any Guarantor (or if it is an affiliate, such
Holder will comply with the registration and prospectus delivery requirements of
the Securities Act to the extent applicable) and (iv) if such Holder is a
broker-dealer, it is receiving Exchange Securities for its own account in
exchange for Registrable Securities that were acquired as a result of
market-making activities or other trading activities and it will deliver a
Prospectus in connection with any resale of such Exchange Securities pursuant to
Section 4 hereof.

        As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

(i)

accept for exchange Registrable Securities or portions thereof validly tendered
and not properly withdrawn pursuant to the Exchange Offer; and


(ii)

deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.


        The Company and the Guarantors shall use their commercially reasonable
efforts to complete the Exchange Offer as provided above and shall comply in all
material respects with the applicable requirements of the Securities Act and
other applicable laws, rules, regulations or orders in connection with the
Exchange Offer. The Exchange Offer shall not be subject to any conditions, other
than that the Exchange Offer does not violate any applicable law, rule,
regulation or order or interpretation of the Staff.

    (b)        Shelf Registration Statement. In the event that (i) the Company
and the Guarantors determine that the Exchange Offer Registration provided for
in Section 2(a) hereof is not available or may not be completed as soon as
practicable after the last Exchange Date because it would violate any applicable
law, rule, regulation or order or interpretation of the Staff, (ii) the Exchange
Offer is not for any other reason completed by March 27, 2006 or (iii) upon
completion of the Exchange Offer, and upon the request of the Initial Purchaser,
with respect to the Securities not eligible to be exchanged for Exchange
Securities in the Exchange Offer and held by such Initial Purchaser following
consummation of the Exchange Offer, the Company and the Guarantors shall use
their commercially reasonable efforts to (x) cause to be filed as soon as
practicable after such determination, date or request, as the case may be, a
Shelf Registration Statement providing for the sale of all the Registrable
Securities by the Holders thereof and (y) have such Shelf Registration Statement
declared effective by the SEC as promptly as practicable after it is filed.

        In the event that the Company and the Guarantors are required to file a
Shelf Registration Statement pursuant to clause (iii) of the preceding sentence,
the Company and the Guarantors shall use their commercially reasonable efforts
to file and have declared effective by the SEC both an Exchange Offer
Registration Statement pursuant to Section 2(a) with respect to all Registrable
Securities and a Shelf Registration Statement (which may be a combined
Registration Statement with the Exchange Offer Registration Statement) with
respect to offers and sales of Registrable Securities held by the Initial
Purchaser after completion of the Exchange Offer.

5

        The Company and the Guarantors agree to use their commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective until the expiration of the period referred to in Rule 144(k) (or any
similar rule then in force, but not Rule 144A) under the Securities Act with
respect to the Registrable Securities or such shorter period that will terminate
when all the Registrable Securities covered by the Shelf Registration Statement
(i) have been sold pursuant to the Shelf Registration Statement or (ii) are no
longer restricted securities, as defined in Rule 144 under the Securities Act or
any successor rule thereof (the foregoing, the “Shelf Effectiveness Period”).
The Company and the Guarantors further agree to supplement or amend the Shelf
Registration Statement and the related Prospectus, if required by the rules,
regulations or instructions applicable to the registration form used by the
Company and the Guarantors for such Shelf Registration Statement or by the
Securities Act or by any other rules and regulations thereunder for shelf
registration or if reasonably requested by the Initial Purchaser or by the
Trustee on behalf of the Holders of the Registrable Securities covered by such
Shelf Registration Statement with respect to information relating to such
Holders, and to use their commercially reasonable efforts to cause any such
amendment to become effective and such Shelf Registration Statement and
Prospectus to become usable as soon as thereafter practicable. The Company and
the Guarantors agree to furnish to the Holders of Registrable Securities copies
of any such supplement or amendment promptly after its being used or filed with
the SEC.

    (c)        Expenses. The Company and the Guarantors shall pay all
Registration Expenses in connection with the registration pursuant to Sections
2(a) and 2(b) hereof. Each Holder shall pay all underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of such Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.

    (d)        Effectiveness of Registration Statement. An Exchange Offer
Registration Statement pursuant to Section 2(a) hereof or a Shelf Registration
Statement pursuant to Section 2(b) hereof will not be deemed to have become
effective unless it has been declared effective by the SEC.

    (e)        Registration Defaults. In the event that either the Exchange
Offer is not completed or the Shelf Registration Statement, if required hereby,
is not declared effective on or prior to the earlier of (x) March 27, 2006 and
(y) 90 days after request by an Initial Purchaser as described in Section 2(b)
hereof (the foregoing, a “Registration Default”), the interest rate on the
Registrable Securities will be increased by 0.50% per annum for the first 90-day
period immediately following the occurrence of such Registration Default and an
additional 0.50% per annum (for a total additional rate of 1.00% per annum)
following such 90-day period immediately following the occurrence of such
Registration Default, in any case until the Exchange Offer is completed or the
Shelf Registration Statement, if required hereby, is declared effective by the
SEC or the Securities become freely tradable under the Securities Act. Such
additional interest rate shall not increase beyond 0.50% per annum during the
initial 90-day period or 1.00% per annum after the initial 90-day period in the
case of concurrent Registration Defaults during any such period. If the Shelf
Registration Statement, if required hereby, has been declared effective and
thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable at any time during the Shelf Effectiveness Period, and such
failure to remain effective or usable exists for more than 30 days (whether or
not consecutive) in any 12-month period, then the interest rate on the
Registrable Securities will be increased by 1.00% per annum commencing on the
31st day in such 12-month period and ending on such date that the Shelf
Registration Statement has again been declared effective or the Prospectus again
becomes usable.

    (f)        Remedies. Without limiting the remedies available to the Initial
Purchaser and the Holders, the Company and the Guarantors acknowledge that any
failure by the Company or the Guarantors to comply with their obligations under
Sections 2(a) and 2(b) hereof may result in material irreparable injury to the
Initial Purchaser or the Holders for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and

6

that, in the event of any such failure, the Initial Purchaser or any Holder may
obtain such equitable relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Sections 2(a) and 2(b) hereof.
The liquidated damages set forth above and equitable relief in Section 2(f)
hereof shall be the exclusive remedy available to the Holders for each failure
by Holdings, the Company or the Guarantors to comply with Sections 2(a) and 2(b)
hereof.

    3.        Registration Procedures. In connection with their obligations
pursuant to Section 2(a), to the extent applicable, and Section 2(b) hereof, the
Company and the Guarantors shall promptly:

    (a)        prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
Holdings, (y) shall, in the case of a Shelf Registration, be available for the
sale of the Registrable Securities by the selling Holders contemplated by
Section 2(b) hereof and (z) shall comply as to form in all material respects
with the requirements of the applicable form and include all financial
statements required by the SEC to be filed therewith; and use their commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective for the applicable period in accordance with Section 2 hereof;
except, that, notwithstanding the foregoing, Holdings may suspend the
effectiveness of the Shelf Registration Statement (or the use of the related
Prospectus) by written notice to the Holders in accordance with this Section 3
hereof.

    (b)        prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and keep each Prospectus current during the period
described in Section 4(3) of and Rule 174 under the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;

    (c)        in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchaser, to counsel for
such Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus, including
each preliminary Prospectus, and any amendment or supplement thereto, as may be
reasonably requested during the Shelf Effectiveness Period, in order to
facilitate the sale or other disposition of the Registrable Securities
thereunder; and the Company and the Guarantors consent to the use of such
Prospectus and any amendment or supplement thereto in accordance with applicable
law, rules, regulations and orders by each of the selling Holders of Registrable
Securities and any such Underwriters in connection with the offering and sale of
the Registrable Securities covered by and in the manner described in such
Prospectus or any amendment or supplement thereto in accordance with applicable
law, rules, regulations and orders;

    (d)        use commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions in the United States as any Holder of Registrable Securities
covered by a Registration Statement shall reasonably request in writing within a
reasonable time before the applicable Registration Statement is expected to be
declared effective by the SEC; cooperate with such Holders in connection with
any filings required to be made with the National Association of Securities
Dealers, Inc.; and do any and all other acts and things that may be reasonably
necessary or advisable to enable each Holder to offer and sell in each such
jurisdiction the Registrable Securities owned by such Holder; provided, that
neither the Company nor any Guarantor shall be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general

7

consent to service of process in any such jurisdiction or (iii) subject itself
to taxation in any such jurisdiction if it is not so subject;

    (e)        in the case of a Shelf Registration, notify each Holder of
Registrable Securities, counsel for such Holders and counsel for the Initial
Purchaser promptly and, if requested by any such Holder or counsel, confirm such
advice in writing (i) when a Registration Statement has become effective and
when any post-effective amendment thereto has been filed and becomes effective,
(ii) of any request by the SEC or any state securities authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information after the Registration Statement has become effective, (iii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) if, between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (v) of the
happening of any event during the period a Shelf Registration Statement is
effective that requires the Company to make changes in the Registration
Statement or the related Prospectus in order to ensure that the Registration
Statement or the related Prospectus does not contain an untrue statement of a
material fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, (vi) of any determination by the Company
or any Guarantor that a post-effective amendment to a Registration Statement
would be appropriate and (vi) of any determination by Holdings or the Company,
in the exercise of their reasonable judgment, that (A) it is not in the best
interests of Holdings or the Company to disclose a possible acquisition or
business combination or other transaction, business development or event
involving the Company or the Guarantors that may require disclosure in the Shelf
Registration Statement, or if required to be kept effective after consummation
of the Exchange Offer, the Exchange Offer Registration Statement, or (B)
obtaining any financial statements relating to an acquisition or business
combination required to be included in the Shelf Registration Statement, or if
required to be kept effective after consummation of the Exchange Offer, the
Exchange Offer Registration Statement, would be impracticable;

    (f)        use their commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of a Registration Statement
at the earliest practicable moment and provide prompt notice to each Holder of
the withdrawal of any such order;

    (g)        in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities included within the Shelf Registration, without charge,
at least one conformed copy of each Registration Statement and any
post-effective amendment thereto (without any documents incorporated therein by
reference or exhibits thereto, unless requested);

    (h)        in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends and enable such Registrable Securities to be
issued in such denominations and registered in such names (consistent with the
provisions of the Indenture) as the selling Holders may reasonably request at
least one Business Day prior to the closing of any sale of Registrable
Securities;

    (i)        in the case of a Shelf Registration, upon the occurrence of any
event contemplated by Section 3(e)(v) hereof, use their commercially reasonable
efforts to prepare and file with the SEC a post-effective amendment to such
Registration Statement or supplement to the related Prospectus or any document
incorporated therein by reference or file any other

8

required document so that, as thereafter delivered to purchasers of the
Registrable Securities, such Prospectus will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and shall notify the Holders of Registrable Securities to
suspend use of the Prospectus as promptly as practicable after the occurrence of
such an event (and such Holders hereby agree to suspend use of the Prospectus
until the Company and the Guarantors have amended the Registration Statement or
supplemented the Prospectus to correct such misstatement or omission);

    (j)        at least five Business Days prior to the filing of any
Registration Statement, any Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or of any document that is
to be incorporated by reference into a Registration Statement or a Prospectus
after initial filing of a Registration Statement, provide copies of such
document to the Initial Purchaser and their counsel (and, in the case of a Shelf
Registration Statement, to the Holders of Registrable Securities and their
counsel) and make such of the representatives of the Company and the Guarantors
as shall be reasonably requested by the Initial Purchaser or their counsel (and,
in the case of a Shelf Registration Statement, the Holders of Registrable
Securities or their counsel) available for discussion of such document for a
period of at least five Business Days and shall include such information in such
document prior to the filing thereof as the Initial Purchaser, the Holders, any
Participating Broker-Dealers or their respective counsel reasonably may request
within such five Business Day period, provided, however, that (x) the
information gathering contemplated by this paragraph shall be coordinated by one
counsel chosen by the Initial Purchaser and (y) each Person receiving any
information identified by the Company or any Guarantor as being confidential or
proprietary shall take such actions as are reasonably necessary to protect the
confidentiality of such information;

    (k)        obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;

    (l)        cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

    (m)        in the case of a Shelf Registration, make available for
inspection by a representative of the Holders of the Registrable Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, and attorneys and accountants designated by the
Holders, at reasonable times and in a reasonable manner, all pertinent financial
and other records, documents and properties of the Company and the Guarantors,
and cause the respective officers, directors and employees of the Company and
the Guarantors to supply all information reasonably requested by any such
Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement, in each case, as shall be reasonably necessary to enable
such Persons to conduct a reasonable investigation within the meaning of Section
11 of the Securities Act; provided, that neither the Company nor any of the
Guarantors shall have any obligation to deliver any information identified by
Holdings or the Company as confidential and proprietary pursuant to this Section
3(m) unless the Inspector, Underwriter, attorney or accountant, as the case may
be, shall have, if reasonably requested by Holdings, executed and delivered a
confidentiality agreement in a form reasonably acceptable to Holdings or the
Company relating to such information;

    (n)        in the case of a Shelf Registration, use their reasonable efforts
to cause all Registrable Securities to be listed or quoted on any securities
exchange or any automated quotation system on which similar securities issued or
guaranteed by the Company or Holdings

9

are then listed or quoted, if requested by the Majority Holders, to the extent
such Registrable Securities satisfy applicable listing or quotation
requirements;

    (o)        if reasonably requested by any Holder of Registrable Securities
covered by a Registration Statement, include in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
reasonably practicable; and

    (p)        in the case of a Shelf Registration, enter into such customary
agreements (including, if requested, an underwriting agreement in customary form
with an underwriter or underwriters reasonably acceptable to Holdings) and take
all such other commercially reasonable actions in connection therewith
(including those requested by the Holders of a majority in principal amount of
the Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to the extent possible, make
such representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of Holdings and its
subsidiaries, the Registration Statement, Prospectus and documents incorporated
by reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (ii) obtain
opinions of counsel to Holdings and its subsidiaries (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Holders and such Underwriters and their respective counsel) addressed to each
selling Holder and the Underwriters, if any, of Registrable Securities, covering
the matters customarily covered in opinions requested in underwritten offerings,
(iii) obtain “comfort” letters from the independent certified public accountants
of Holdings (and, if necessary, any other certified public accountant of any
subsidiary of Holdings, or of any business acquired by Holdings for which
financial statements and financial data are or are required to be included in
the Registration Statement) addressed to each selling Holder and Underwriter of
Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings, subject to receipt of appropriate documentation as
contemplated by Statement of Auditing Standards No. 72 and (iv) deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority in principal amount of the Registrable Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of
Holdings or any Guarantor made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in an underwriting agreement.

        In the case of a Shelf Registration Statement, the Company and the
Guarantors may require each Holder of Registrable Securities to furnish to the
Company and the Guarantors such information regarding such Holder and the
proposed disposition by such Holder of such Registrable Securities as the
Company and the Guarantors may from time to time reasonably request in writing
for inclusion in the Shelf Registration Statement, and Holdings may exclude from
such registration the Securities of any Holder that unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Any sale of any Registrable Securities by any Holder shall constitute a
representation and warranty by such Holder that the information relating to such
Holder and its plan of distribution is as set forth in the Prospectus delivered
by such Holder in connection with such disposition, that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
relating to or provided by such Holder or its plan of distribution and that such
Prospectus does not as of the time of such sale omit to state any material fact
relating to or provided by such Holder or its plan of distribution necessary to
make the statements in such Prospectus, in the light of the circumstances under
which they were made, not misleading.

        In the case of a Shelf Registration Statement, each Holder of
Registrable Securities agrees that, upon receipt of any notice from Holdings or
the Company of the happening of any

10

event of the kind described in Section 3(e)(ii) through 3(e)(vii) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to a Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(i) hereof, as
applicable, and, if so directed by Holdings or the Company, such Holder will
deliver to the Company all copies in its possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities that is current at the time of receipt of such notice.

        If Holdings or the Company shall give any such notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement,
Holdings or the Company shall extend the period during which such Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Holders of such Registrable Securities
shall have received copies of the supplemented or amended Prospectus necessary
to resume such dispositions. Holdings or the Company may give any such notice
only twice during any 365-day period and any such suspension shall not exceed 30
days for each suspension (or 45 days if such suspension is based upon the
happening of an event described in Section 3(e)(v) or 3(e)(vii)) and there shall
not be more than two suspensions in effect during any 365-day period.

        The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each, an “Underwriter”) that will
administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering.
Notwithstanding the foregoing, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell such Person’s
Registrable Securities on the basis reasonably provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

    4.        Participation of Broker-Dealers in Exchange Offer. (a) The Staff
has taken the position that any broker-dealer that receives Exchange Securities
for its own account in the Exchange Offer in exchange for Registrable Securities
that were acquired by such broker-dealer as a result of market-making or other
trading activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

        The Company and the Guarantors understand that it is the Staff’s
position that if the Prospectus contained in the Exchange Offer Registration
Statement includes a plan of distribution containing a statement to the above
effect and the means by which Participating Broker-Dealers may resell the
Exchange Securities, without naming the Participating Broker-Dealers or
specifying the amount of Exchange Securities owned by them, such Prospectus may
be delivered by Participating Broker-Dealers to satisfy their prospectus
delivery obligation under the Securities Act in connection with resales of
Exchange Securities for their own accounts, so long as the Prospectus otherwise
meets the requirements of the Securities Act.

    (b)        In light of the above, and notwithstanding the other provisions
of this Agreement, the Company and the Guarantors agree to use commercially
reasonable efforts to amend or supplement the Prospectus contained in the
Exchange Offer Registration Statement, as would otherwise be contemplated by
Section 3(i), for a period of up to 180 days after the last Exchange Date (as
such period may be extended pursuant to the second to last paragraph of Section
3 hereof), if requested by the Initial Purchaser or by one or more Participating
Broker-Dealers, in order to expedite or facilitate the disposition of any
Exchange Securities by Participating Broker-Dealers consistent with the
positions of the Staff recited in Section 4(a) hereof. The Company

11

and the Guarantors further agree that Participating Broker-Dealers shall be
authorized to deliver such Prospectus during such period in connection with the
resales contemplated by this Section 4.

    (c)        The Initial Purchaser, in its capacity as such, shall have no
liability to the Company, any Guarantor or any Holder with respect to any
request that they may make pursuant to Section 4(b) hereof.

    5.        Indemnification and Contribution. (a) The Company and each of the
Guarantors, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser and each Holder, their respective affiliates, directors and
officers, and each Person, if any, who controls the Initial Purchaser or any
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
reasonably incurred in connection with any suit, action or proceeding or any
claim asserted, as such fees and expenses are incurred), joint or several, that
arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or any
Prospectus or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, provided, that: (i) neither the Company nor any Guarantor shall be
liable in any such case to the extent that such losses, claims, damages or
liabilities arise out of or are based upon any untrue statement or omission or
alleged untrue statement or omission made in a Registration Statement or
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus relating to a Shelf Registration in reliance upon and in conformity
with information relating to such Holder and furnished to Holdings or the
Company in writing by or on behalf of such Holder expressly for use therein; and
(ii) with respect to any such untrue statement or omission or alleged untrue
statement or omission from any preliminary Prospectus contained in the Shelf
Registration Statement, the indemnity agreement contained in this Section 5(a)
shall not inure to the benefit of any indemnified Holder or Participating
Broker-Dealer to the extent that any such loss, claim, damage or liability of or
with respect to such indemnified Holder or Participating Broker-Dealer to any
Person results from the fact that both (1) a copy of the final prospectus
contained in the Shelf Registration Statement (excluding any documents
incorporated by reference therein) was not sent or given to such Person, at or
prior to the written confirmation of the sale of such Registrable Securities to
such Person, and (2) the untrue statement in or omission from such preliminary
Prospectus contained in the Shelf Registration Statement was corrected in such
final Prospectus unless, in either case, such failure to deliver the final
prospectus contained in the Shelf Registration Statement was a result of
non-compliance by the Company and the Guarantors with the provisions of
Section 3 hereof. In connection with any Underwritten Offering permitted by
Section 3, the Company and the Guarantors, jointly and severally, will also
indemnify the Underwriters, if any, Participating Broker-Dealers, their
respective affiliates and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders, if requested
in connection with any Registration Statement.

    (b)        Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, each of the Guarantors, the Initial Purchaser and the
other selling Holders, their respective affiliates, each of their directors and
officers, and each Person, if any, who controls the Company, the Guarantors, the
Initial Purchaser and any other selling Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of or are based upon any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Holder
furnished to the Company or any Guarantor in writing by such Holder expressly
for use in any Registration Statement and any Prospectus.

12

    (c)        If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 5 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 5. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding, as incurred. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that (1) the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons; (2) the Indemnifying Person shall
only be liable for reasonable fees and expenses; and (3) all such fees and
expenses shall be reimbursed as they are incurred. Any such separate firm (x)
for the Initial Purchaser, its affiliates, directors and officers and any
control Persons of such Initial Purchaser shall be designated in writing by J.P.
Morgan Securities Inc., (y) for any Holder, its affiliates, directors and
officers and any control Persons of such Holder shall be designated in writing
by the Majority Holders and (z) in all other cases shall be designated in
writing by the Company or any Guarantor. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have (A) reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement or (B) delivered notice to the Indemnified Person of its good faith
objection to such claim of indemnification within 30 days after receipt by such
Indemnifying Person of such request. No Indemnifying Person shall, without the
written consent of the Indemnified Person (which consent shall not be
unreasonably withheld), effect any settlement in any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

13

    (d)        If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) (i) in such proportion as is
appropriate to reflect the relative benefits received by the Indemnifying Person
or Persons, on the one hand, and by the Indemnified Person or Persons, on the
other hand, or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, rule, regulation or order, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company and the Guarantors
on the one hand and the Holders on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Guarantors or by the
Holders and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

    (e)        The Company, the Guarantors and the Holders agree that it would
not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph (d)
above. The amount paid or payable by an Indemnified Person as a result of the
losses, claims, damages and liabilities referred to in paragraph (d) above shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such Indemnified Person in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. For purposes of this
paragraph (e), (x) each Person, if any, who controls such Indemnified Person
within the meaning of the Securities Act or the Exchange Act shall have the same
rights to contribution as such Indemnified Person, and (y) each of the directors
and officers of the Company and the Guarantors, and each Person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act
or the Exchange Act shall have the same rights to contribution as the Company or
any Guarantor.

    (f)        The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

    (g)        The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of (i)
any termination of this Agreement, (ii) any investigation made by or on behalf
of the Initial Purchaser or any Holder, their respective affiliates or any
Person controlling the Initial Purchaser or any Holder, or by or on behalf of
the Company or the Guarantors, their respective affiliates or the officers or
directors of or any Person controlling the Company or the Guarantors, (iii)
acceptance of any of the Exchange Securities and (iv) any sale of Registrable
Securities pursuant to a Shelf Registration Statement.

    6.        General.

    (a)        No Inconsistent Agreements. The Company and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict

14

with and are not inconsistent with the rights granted to the holders of any
other outstanding securities issued or guaranteed by the Company or any
Guarantor under any other agreement in effect on the date hereof and (ii)
neither the Company nor any Guarantor has entered into, or on or after the date
of this Agreement will enter into, any agreement that is inconsistent with the
rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.

    (b)        Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company and the Guarantors have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided, that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder. Notwithstanding the foregoing, (1) a
waiver or consent to depart from the provisions hereof, with respect to a matter
which relates exclusively to the rights of Holders whose securities are being
sold pursuant to a Shelf Registration Statement and does not directly or
indirectly adversely affect the rights of other Holders, may be given by the
Holders of a majority in principal amount of Registrable Securities being sold
under such Shelf Registration Statement, and (2) this Agreement may be amended
or supplemented without notice to or consent of any Holder to (i) cure any
ambiguity or omission or to correct or supplement any provision contained herein
that may be defective or inconsistent with any other provisions contained herein
or (ii) add to the covenants of the Company or the Guarantors such further
covenants, restrictions or conditions for the benefit of the Holders. Any
amendments, modifications, supplements, waivers or consents pursuant to this
Section 6(b) shall be by a writing executed by each of the parties hereto.

    (c)        Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered or
certified first-class mail (return receipt requested), facsimile, or courier
guaranteeing overnight delivery: (i) if to a Holder, at the most current address
given by such Holder to the Company or any Guarantor by means of a notice given
in accordance with the provisions of this Section 6(c), which address initially
is, with respect to the Initial Purchaser, the address set forth in the Purchase
Agreement; (ii) if to the Company and the Guarantors, initially at the Company’s
address set forth in the Purchase Agreement and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section 6(c); and (iii) to such other Persons at their respective addresses as
provided in the Purchase Agreement and thereafter at such other address, notice
of which is given in accordance with the provisions of this Section 6(c). All
such notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; three Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt is acknowledged
by the recipient’s facsimile machine or machine operator, if sent by facsimile;
and on the next Business Day, if timely delivered to a courier guaranteeing
overnight delivery. Copies of all such notices, demands or other communications
shall be concurrently delivered by the Person giving the same to the Trustee, at
the address specified in the Indenture.

    (d)        Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided, that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchaser (in their capacity as Initial Purchaser) shall have no liability or
obligation to

15

the Company or the Guarantors with respect to any failure by a Holder to comply
with, or any breach by any Holder of, any of the obligations of such Holder
under this Agreement.

    (e)        Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchaser, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.

    (f)        Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

    (g)        Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

    (h)        Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

    (i)        Entire Agreement. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto.

    (j)        Severability. If any term, provision, covenant or restriction
contained in this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable or against public policy, the remainder of the
terms, provisions, covenants and restrictions contained herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
The Company, the Guarantors and the Initial Purchaser shall endeavor in good
faith negotiations to replace the invalid, void or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, void or unenforceable provisions.

[The remainder of this page is intentionally blank.]

16

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

ETHAN ALLEN GLOBAL, INC.


By: /s/ M. Farooq Kathwari                                             
       Name: M. Farooq Kathwari
       Title: Chairman, President &
                   Chief Executive Officer



ETHAN ALLEN INTERIORS INC.,     
as a Guarantor


By: /s/ M. Farooq Kathwari                                             
       Name: M. Farooq Kathwari
       Title: Chairman, President &
                   Chief Executive Officer


ETHAN ALLEN OPERATIONS, INC.,     
as a Guarantor


By: /s/ M. Farooq Kathwari                                             
       Name: M. Farooq Kathwari
       Title: Chairman, President &
                   Chief Executive Officer


ETHAN ALLEN REALTY, LLC,     
as a Guarantor


By: /s/ M. Farooq Kathwari                                             
       Name: M. Farooq Kathwari
       Title: President &
                   Chief Executive Officer


ETHAN ALLEN RETAIL, INC.,     
as a Guarantor


By: /s/ M. Farooq Kathwari                                             
       Name: M. Farooq Kathwari
       Title: Chairman, President &
                   Chief Executive Officer


LAKE AVENUE ASSOCIATES, INC.,     
as a Guarantor


By: /s/ M. Farooq Kathwari                                             
       Name: M. Farooq Kathwari
       Title: Chairman, President &
                   Chief Executive Officer


MANOR HOUSE, INC.,     
as a Guarantor


By: /s/ M. Farooq Kathwari                                             
       Name: M. Farooq Kathwari
       Title: Chairman, President &
                   Chief Executive Officer





Confirmed and accepted as of the date first above writtern:

J.P. MORGAN SECURITIES INC.

As Initial Purchaser


By:   /s/ Robert Bottamedi                              
                 Robert Bottamedi

Schedule 1

Parent Guarantor

Ethan Allen Interiors Inc.

Subsidiary Guarantors

Ethan Allen Operations, Inc.
Ethan Allen Realty, LLC
Ethan Allen Retail, Inc.
Lake Avenue Associates, Inc.
Manor House, Inc.